[Cite as In re K.M., 2016-Ohio-1023.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



IN THE MATTER OF K.M.                       :       JUDGES:
                                            :       Hon. Sheila G. Farmer, P.J.
ALLEGED DELINQUENT CHILD                    :       Hon. W. Scott Gwin, J.
                                            :       Hon. Patricia A. Delaney, J.
                                            :
                                            :
                                            :       Case No. 15CA76
                                            :
                                            :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Juvenile Division, Case No.
                                                    2015 DEL 00393



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   March 11, 2016




APPEARANCES:

For Appellant                                       For Appellee

MELISSA A. ANGST                                    BRYON D. CORLEY
38 South Park Street                                22 North Walnut
Mansfield, OH 44902                                 Mansfield, OH 44902
Richland County, Case No. 15CA76                                                          2

Farmer, P.J.

       {¶1}    On June 14, 2015, a complaint of delinquency was filed against appellee,

K.M., a juvenile age fifteen, charging him with one count of domestic violence in violation

of R.C. 2919.25.

       {¶2}    An adjudicatory hearing was held on June 15, 2015 wherein the trial court

entered a denial on behalf of appellee. Appellee was placed on house arrest and ordered

to reside with his grandmother with the consent of his parents. The order of house arrest

was vacated on July 9, 2015.

       {¶3}    A pretrial was held on August 25, 2015 wherein the trial court dismissed the

complaint, finding dismissal was in the best interest of the child and the community. This

decision was memorialized via judgment entry filed August 25, 2015.

       {¶4}    Appellant, the state of Ohio, filed an appeal and this matter is now before

this court for consideration. Assignment of error is as follows:

                                              I

       {¶5}    "THE TRIAL COURT ERRED WHEN IT DISMISSED THE COMPLAINT

AGAINST THE ALLEGED DELINQUENT CHILD."

                                              I

       {¶6}    Appellant claims the trial court erred and abused its discretion when it

dismissed the complaint against appellee pursuant to Juv.R. 29(F). We disagree.

       {¶7}    Our brethren from the Third District in In re T.W., 3rd Dist. Wyandot No. 16-

11-12, 2012-Ohio-2843, ¶ 12, explained the following:
Richland County, Case No. 15CA76                                                      3


             "Juvenile Rule 29(F)(2) vests the trial court with discretion to

      adjudicate and dispose of a case." In Re Arnett, 3d Dist. No. 5-04-20, 2004-

      Ohio-5766, 2004 WL 2426258, ¶ 9, citing In re Bynum, 8th Dist. No. 75672,

      2000 WL 193236 (Feb. 17, 2000) unreported. Whether a proceeding should

      be dismissed or reach the merits is within the sound discretion of the trial

      judge. Id., citing In re N.K., 8th Dist. No. 82332, 2003-Ohio-7059, 2003 WL

      23009113, ¶ 23. The standard of review in this context is an abuse of

      discretion. See, E.g., In re Smith, 80 Ohio App.3d 502, 504, 609 N.E.2d

      1281 (1st Dist.1992) (reviewing an appeal from the State after a trial judge

      dismissed a juvenile complaint as being in the best interest of the child).

      "The term 'abuse of discretion' connotes more than an error of law or

      judgment; it implies that the court's attitude is unreasonable, arbitrary or

      unconscionable." Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

      N.E.2d 1140 (1983).



      {¶8}   A denial was entered pursuant to Juv.R. 29(C). Juv.R. 29(E) governs initial

procedure upon entry of a denial and states the following:



             If a party denies the allegations the court shall:

             (1) Direct the prosecuting attorney or another attorney-at-law to

      assist the court by presenting evidence in support of the allegations of a

      complaint;

             (2) Order the separation of witnesses, upon request of any party;
Richland County, Case No. 15CA76                                                         4


              (3) Take all testimony under oath or affirmation in either question-

       answer or narrative form; and

              (4) Determine the issues by proof beyond a reasonable doubt in

       juvenile traffic offense, delinquency, and unruly proceedings; by clear and

       convincing evidence in dependency, neglect, and abuse cases, and in a

       removal action; and by a preponderance of the evidence in all other cases.



       {¶9}   Juv.R. 29(F) governs procedure upon determination of the issues and

states the following in pertinent part:



              Upon the determination of the issues, the court shall do one of the

       following:

              (1) If the allegations of the complaint, indictment, or information were

       not proven, dismiss the complaint;

              (2) If the allegations of the complaint, indictment, or information are

       admitted or proven, do any one of the following, unless precluded by statute:

              (d) Dismiss the complaint if dismissal is in the best interest of the

       child and the community.



       {¶10} On August 25, 2015, the trial court held a pretrial on the matter.          In

attendance were appellee without his attorney, the prosecutor, appellee's grandmother,

probation officer, and counselor, and an agent from Children's Services. The trial court

was familiar with appellee as he had him in "Special Response Court." The trial court
Richland County, Case No. 15CA76                                                      5


heard from appellee's grandmother, probation officer, and counselor, and a Children

Service's agent, who all agreed appellee was progressing and on track with his school

work and employment, and was staying out of trouble. T. at 6, 9, 12, 13. Appellee's

probation officer did not have any concerns with him and neither did his mom or dad

"regarding behavior issues at the home or conflicts with dad." T. at 6.

      {¶11} The trial court decided to handle the matter unofficially (T. at 6-7):



             THE COURT: Alright. So uh I am proud of this young man. He's

      leaning into it, doing good stuff here. So it makes me feel good to see how

      well you are doing. I had him in Special Response Court and let's see. I

      can't recall exactly the uh, I know the note here is about handling this

      unofficially.

             STEPHENIE SELL, PROBATION OFFICER: Correct.

             THE COURT: Did we have some discussions on that or?

             STEPHENIE SELL, PROBATION OFFICER: We did. We had it in

      Special Response Court.       Um, at that time um you advised that if he

      maintained his behavior and did well that, that you would uh consider

      vacating it and dismissing the case altogether, as long as he didn't have any

      more conflict with his, with his father.

             THE COURT: Alright.

             STEPHENIE SELL, PROBATION OFFICER: And he, he did what he

      was supposed to on um house arrest. And at that point uh when he was

      brought into detention, that was before, Your Honor, um he went and stayed
Richland County, Case No. 15CA76                                                         6


       with his grandmother for two weeks I think it was and, and did real well

       there. And then went back home, and they've had no conflict, so.



       {¶12} The prosecutor objected to the dismissal. T. at 7. The trial court noted "this

item here was an internal matter in the family more than anything else, on that basis. So

uh I'm just going to go ahead and dismiss this because he was doing well in Special

Response Court. He's on a positive track now." T. at 8.

       {¶13} The prosecutor requested findings of fact and conclusions of law pursuant

to Juv.R. 29(F)(3). T. at 10. The trial court explained the following (T. at 11):



              THE COURT: Alright. Uh, the Court is endeavoring to just um, uh

       let's see, his attorney is not here. But I'm dismissing it without prejudice to

       future filing. If your office believes that you should refile it, then just go

       ahead and refile it. And uh all that's going to happen in this is, his lawyer

       will show up, have him enter a no contest plea or an admission, and I

       dismiss the case and (inaudible) the same way there. I just simply, I simply

       don't believe that this, with the progress that he is making, that it's in the

       interest of the public or of the family that it maintain, be maintained as a

       domestic violence, in light of these circumstances."



       {¶14} The trial court noted it would be seeing appellee again in Special Response

Court on September 17th. T. at 12. In its judgment entry filed August 25, 2015, the trial

court stated the following:
Richland County, Case No. 15CA76                                                            7




              Matter before the Court for pretrial conference on the delinquency

       complaint of Domestic Violence (M4) – ORC 2919.25(C). Minor's counsel,

       Attorney Jerry Thompson, not present for pretrial conference. The Court

       finds that the interests of justice do not require a formal adjudication in this

       case; further, that case dismissal is in the best interest of the child and

       community.

              ***

              Upon the Court's own motion, the within case is dismissed without

       prejudice to future filing and processed informally. The State of Ohio may

       refile the complaint at any time should the State choose to again pursue the

       matter as a formal action.



       {¶15} A juvenile judge has an unusual and complex role as both in loco parentis

at times and judge and jury at times. Although the trial court did not enter written findings

of fact and conclusions of law as requested, the trial court clearly stated during the hearing

its reasons for dismissing the delinquency complaint. The trial court was working with

appellee in Special Response Court, and determined appellee was progressing and on a

positive track and the matter at issue was an internal family matter. The trial court

specifically found dismissal was "in the best interest of the child and the community."

       {¶16} Upon review, we find the trial court did not abuse its discretion in dismissing

the delinquency complaint pursuant to Juv.R. (F)(2)(d).

       {¶17} The sole assignment of error is denied.
Richland County, Case No. 15CA76                                             8


      {¶18} The judgment of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, P.J.

Gwin, J. and

Delaney, J. concur.




SGF/sg 219